De Vries, Judge,
delivered the opinion, of the court;
The issue presented by this appeal is the proper dutiable classification of carbureters for certain tractors. The controversy presents for decision the inclusive scope of paragraph 391 of the present tariff act, reading:
391. Agricultural implements: Plows, tooth and disk harrows, headers, harvesters, reapers, agricultural drills and planters, mowers, horserakes, cultivators, thrashing machines, cotton gins, machinery for use in the manufacture of sugar, wagons, and carts, and all other agricultural implements of any kind and description, whether specifically mentioned herein or not, whether in whole or in parts, including repair parts.
The imported articles were classified for dutiable purposes by the collector of customs at the port of Detroit as manufactures of metal *180under pargaraph 167 of that act. On due protest that decision was-affirmed by the Board of General Appraisers and importers make this appeal. The importers, appellant's, claim their property dutiable as parts of agricultural implements under paragraph 391.
Question is early made in the case whether or not a farm tractor is an “ agricultural implement.” If not so appellants,* of course, must fail. The court is of the opinion, however, that a farm tractor is an agricultural implement. We are not without highly respectable-authority in support of this view. The argument to the contrary by the Government in effect is “ that an engine whose sole function is the furnishing of power for the operation of agricultural implements is not itself an agricultural implement,” and that a traction engine is not an “implement.”
The precise principle was before the Supreme Court of Kansas in Jackman v. Lambertson (71 Kans., 138; 80 Pac, Rep., 55). The “syllabus by the court” concisely and authoritatively states the court’s view, as follows:
The thrashing separator, traction engine, belts, and all parts necessary to constitute a thrashing machine, kept by such person for the purpose of carrying on his business of thrashing, constitutes an implement under said subdivision 8, and, together with all tools necessary to operate the same, is exempt to such resident head of a family while used for the purpose of carrying on such business.
The same court, in Reeves v. Bascue (76 Kans., 333; 91 Pac. Rep., 77), reaffirmed the last-cited case and applied the same principle to a portable traction engine and lumber-sawing outfit. The court observed:
The plaintiff complains and contends that the engine and other appliances for sawing lumber constitute a manufacturing plant and can not be classed as the neces-sary tools and implements of the defendant’s business. His principal business, it appears, is sawing timber into lumber of various dimensions and forms. He did use the traction engine in thrashing for a brief time during the thrashing season, but. the sawjng of lumber appears to have been his principal occupation. Aside from the traction engine, which is portable, the saws, carrier, belts, etc., are said to be such as can be moved in a farmer’s wagon. Were they exempt? The statute provides-that there shall be exempt to a resident of the State who is the head of a family “the necessary tools and implements of any mechanic, miner, or other person, used and kept in stock for the purpose of carrying on his trade or business, and in addition thereto stock in trade not exceeding 8400 in value.” (Gen. Stats., 1901, sec. 3018, subd. 8.)
It will be observed that the fact that the tools and implements are large and heavy does not take them out of the operation of the statute. Nor is there any limit placed on the number, character, or value of the tools and implements protected by the exemption. It is enough that they belong to the mechanic, miner, or other person, that they are necessary, and are personally used for the purpose of carrying on his. trade or business. If hé uses the tools and implements in person and performs a considerable portion of the work himself, it would seem to be immaterial whether he is called a manufacturer or a mechanic. A liberal interpretation is given to statutes of exemption, and following the one already placed upon this provision in Jackman v. Lambertson (71 Kans., 138; 80 Pac., 55), the appliances in controversy must beheld to be exempt. ■ ■
*181The Supreme Court of Colorado in a late case held the same •opinion in Eckman v. Poor (38 Col., 200; 87 Pac. Rep., 1088). That court said:
“Implements” are defined in Anderson’s Law Dictionary to be “things necessary to any trade, without which the work can not be performed.” Stemmer v. Insurance Co. (33 Oreg., 65, 49 Pac., 588, 53 Pac., 498). The portable engine and boiler and the attachments are implements of trade, without which the business can not be •carried on, and, as the value is not in excess of $300, we must hold that they are exempt from execution.
The philosophy of this precept, with other here pertinent observations, was well expressed by the Supreme Court of California in Estate of Klemp (119 Cal., 41), as follows:
It is clear from the evidence that the combined harvester in question is a farming utensil and an implement of husbandry, if, indeed, that fact is not a matter of common knowledge. It was used directly and prominently in the business of farming, and for no other purpose; and it is not contended that appellant had other implements by which he could cut, thrash, or winnow his wheat. Horserakes, gang plows, headers, thrashing machines, and combined harvesters are as clearly implements of husbandry as are hand rakes, single plows, sickles, cradles, flails, or an old-fashioned machine for winnowing. There‘is no ground for excluding an.implement from the •opmtion of the statute because it is an improvement and supplants a former implement used with less effectiveness for the same purpose. Present methods of farming, as well as conducting other kinds of business, require the use of improved machinery.
See also United States v. American Express Co. (6 Ct. Cust. Appls., 494; T. D. 36124).
Advancement in methods of agricultural pursuits is of the most •conspicuous examples of what may well become matters of common knowledge, and as such, of judicial notice. Whoever, in this day of advanced and efficient methods of travel, journeys far .from the hearthstone must observe these very pronounced improvements, which are not only necessary to keep the farmer in touch with competition but for the adequate and necessary supply of the world’s urgent needs. Everyday observation also confirms, what this •record tends strongly to establish at least prima facie, that slow traveling, heavy duty tractors are everywhere to a great degree supplanting the horse as motive power on the farm; that these machines by construction travel too slowly and are too heavy for hauling on the modern roadway, their construction intending them for slow travel and field work on a more yielding surface.
Of course, there are exceptional uses of these as of all implements, but exceptional or incidental use has never been held to control ■classification. Herein chief use is held the controlling factor—cases, infra. Common knowledge also advises us that for hauling, where speed and resistance to jarring injury are important, the motor truck is the implement of almost universal usage on the highways and in all hauling not merely incidental to the moving of agricultural equipment from one place to another of employment-
*182If we are to adhere to the definition of “implements” in Anderson’s Law Dictionary, followed by many of the courts, that they are “things necessary to any trade, without which the work can not be performed, ” we must assume, from present day commonly observed, and apparently necessary use of farm tractors, that they are farm “implements.” That known general use demonstrates them commercially and practically necessary to the industry of the day. We are therefore of the opinion that farm tractors, chiefly used as and for agricultural purposes within said quoted paragraph as previously decided by this court, are “agricultural implements.”
The inquiry presently presented, therefore, is (a) are the tractors for which these carbureters were imported chiefly used for agricultural purposes, and (5) are the imported carbureters parts thereof and are they equally parts of tractors chiefly so used ?
The court is of the opinion that this record compels answer of both these questions in the affirmative. The pertinent testimony will be quoted.
Mr. L. A. Wilkie, of the Windsor Machine '& Tool Co., Windsor, Canada, engaged in the machine and tool manufacturing business for 12 years, who manufactured these carbureters, witness.for the importers,' testified:
• Q. What business are they engaged in?—A. Manufacturing agricultural implements.
Q. State whether.or not this carbureter in its present construction is suitable for any other use than that of agricultural implements.—A. I don’t think it is; no.
Q. It is not?—A. No.
#»#***#
Mr1. Baldwin. Why not ask him what they are used for?
Q. To your knowledge, what are these carbureters used for by the consignee?—A. They manufacture traction engines for farm purposes, the Rumley people do, and they don’t use these carbureters for anything else than fpr these engines.
Q. (By Mr. Baldwin). Bid you ever see these carbureters actually in use?—A. Yes, sir.
' Q. By whom?—A. By the Rumley'people in La Porte.
* * ’ * * * * *
Q. Some traction engines are used for farm work and others are used for various other kinds of work?-—A. Oh, yes.
Q. Do you know any reason why a carbureter of this exact type and size could not be put in any kind of a traction engine?'—A. There is no reason why it could not be; the only thing is this, the Rumley people owning the patent on it, and being agricultural implement manufacturers, use it solely.
Q. For farm traction engines?—A. For farm purposes.
• * * * * ■ * * *
Q. Could they be used to haul a wagon with potatoes to market?—A, Yes, sir.
Q. They are used for such purposes, hauling heavy loads along the road?—A. -Yes. * ' $■ * * * * »
Q. Have you ever seen these carbureters in use—I won’t say “in use”—used in the construction of agricultural implements at the plant at La Porte?—A. Have I seen them?
Q. Yes.—A. Yes.
*183Q. And they are u«ed in the construction'of agricultural implements?—A. How do you mean, used in-the construction?
Q. Such engines as are generally used for farm purposes.
Mr. Baldwin. I object to that as assuming the question in issue, Which is whether or not a traction engine is an agricultural implement.
Objection overruled.
A. They are.
Mr. J. F. Bradley, now secretary and formerly assistant sales manager of the Rumley Products Co., called by the importers, testified:
Q. Now will you state from the experience which you have had in distributing tractors on which these carbureters are used, the use to which those tractors or traction engines are put in the United States?—A. They are Used principally for plowing and for running thrashing machines.
Q. Have you seen them used on the farm?—A. I have.
*******
Q. Have you at various times been in touch with the entire territory of the United States?—A. In a general way I have.
Q. Have you seen these tractors used on the farm?—A. I have.
Q. In what way?—A. I have seen them used for plowing and for running thrashing machines.
Q. Do you sell them to dealers?—A. We sell them to dealers.
Q. And what kind of dealers are they that you sell to?—A. Agricultural implement dealers.
*******
Q. Well, did you ever see any of them in use for hauling things along the roads?— A. Only moving thrashing machines from one farm to another. That is the only thing.
Q. Have you ever seen them used for hauling wagons?—A. No, sir.
Q. Ever heard that they are used by the United States Army?—A. Never did.
Q. They would be suitable for hauling provisions for the Army, wouldn’t they?— A. I would hardly call it suitable; no. They travel too slow.
Q. Have you ever known them to be used by contractors building roads or bridges, hauling products, or anything of that sort?—-A. They have been sold in very small number.
Q. How can you be sure that that use is such a very small one?—A. Only from my own concern.
Q. Speaking from your own experience, how can you tell from your own experience that the use by contractors has been small as compared with that by farmers?'— A. Because I see all the orders that are received by the company.
Q. (By General Appraiser McClelland.) Did you say that you had sold 5,000 of them, or more?—A. Yes.
Q. Well, what per cent of that large number would you say went to contractors?—■ A. Well, 1 would say—impossible to say exactly; it is less than 1 per cent of them.
* * * * - * ■ * *
Q. These tractors move rather slowly, don’t they?—A. They do.
Q. In other words they are gotten up for power rather than speed?—A. They are gotten up primarily for plowing machines and their speed is designed for the proper speed pulling a plow, which is about 2 miles an hour.
*******
Q. (By General Appraiser McClelland.) Will you tell me whether there is anything peculiar-about the mechanism of this carbureter of yours which would unfit it for an ordinary engine?—A. Suitable—fit only for use on our particular engine. It can not be used in any other engine.
*******
*184Q. (By Mr. Baldwin.) If there are any peculiarities in your carbureter that fit it ioryour engines, are they fundamental differences between those and other carbureters, or are they simply small technical differences that make it happen to fit your own particular type of carnage?—A. It is a fundamental difference.
0. What fundamental difference?—A. Well, in the general relation of the carbureter and the engine and the method in which the fuel is taken into the cylinder after it has passed through these.
Mr. F. A. Coslet, assembling inspector of tractors employed by tbe Rumley Products Co., also importer’s witness, testified:
Q. By (General Appraiser McClelland.) Are you familiar with automobile carbu-reters?—A. Yes, sir.
Q. What is the difference between this official exhibit and the automobile carbu-reter?—A. The automobile carbureter is lifting your air out and lifting your fuel with the air. With this we bring the air in and carry the fuel down.
Q. These would not be used for automobiles at all?—A. No, sir; it can not be used at all.
Q. You are familiar, I suppose, with the different kinds of carbureters?—A. Yes, sir.
Q. Now, do you know whether or no there is anything peculiar about the construction of this carbureter that fits it only for use in an agricultural machine?—A. Yes; it is built for an oil-burning carbureter. That is because oil is cheaper than gasoline. ' Q. Why is it that that can not be used in any other machine?—A. With another machine?
Q. Yes.—A. The other machine—you would have to redesign the machine; get the same boring and stroke oh it we 'have got; the same manifold we have got. This is patent covered; they can not get it.
*******
Q. (By Mr. Barnes.) Is it possible for any other engine except the Advance Rumley engine to use this carbureter?—A. No; for we have our governor values [valves?] all made here that fits our engine; our manifold fits this. So this won’t fit another engine.
Q. That is all.
It requires no analysis of the foregoing excerpts from the testimony to show that these carbureters are so designed and constructed that thejr'can only be affixed to and made parts of certain tractors, which tractors are designed, constructed, and chiefly used for plowing and thrashing—uses necessary and peculiar to the production of food and raiment for man. The importations, therefore, are parts of agricultural implements within said quoted paragraph. United States v. Boker & Co. (6 Ct. Cust. Appls., 243; T. D. 35472), United States v. American Express Co. (6 Ct. Cust. Appls., 494; T. D. 36124), Tower v. United States (7 Ct. Cust. Appls., 408; T. D. 36981), United States v. Irwin & Co. (7 Ct. Cust. Appls., 360; T. D. 36906), United States v. Ducommun Hardware Co. (7 Ct. Cust. Appls., 353; T. D. 36904).
The briefs render it appropriate to say that this decision relates only to the particular carbmeters the subject of this appeal as specific articles, and does not declare that all carbureters or all carbureters of the oil-consuming class are decreed as herein concluded. It is the chief use of the particular implement of which they are an integral *185part and the unfitness by design and construction- of this particular part to be made a part of any other construction which is here held to control their dutiable classification. Nor does this conclusion import that all tractors, or even all farm tractors, are necessarily agricultural implements. That conclusion must depend upon what the particular record exhibits as to the use for which they are designed- and in which they are necessarily to be employed.

Reversed.